Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erick A. Bomkamp on 5-21-21.
The application has been amended as follows:

In claim 4, line 1: “The power supply device of claim 4,” has been changed to        -- The power supply device of claim 3, --

Allowable Subject Matter
Claim 14 is canceled. 
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Bergstrom et al. (2016/0207418) discloses “a vehicle is provided including a frame assembly. The 
the energy storage device with the second voltage output from the converter as a result of the converter converting the first voltage from the power source, or ii) disconnect the converter from the energy storage device to exit the charge mode and enter the sleep mode.

With respect to independent claim 12, the closest prior art reference Bergstrom et al. (2016/0207418) discloses “a vehicle is provided including a frame assembly. The frame assembly includes a front frame module, a middle frame module, and a rear frame module. The front frame module is fastened to a front portion of the middle frame module. The rear frame module is fastened to a rear portion of the middle frame module. The middle frame module is interchangeable with at least one other middle frame module to change a length of the vehicle”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power system for a vehicle, comprising: a power source that powers the vehicle with a first voltage when the vehicle is in operation; and a power supply device coupled to the power source, the power supply device including: an energy storage device; a converter that converts the first voltage into a second voltage; at least one switching element coupled between the converter and the energy storage device; and a controller that: monitors a charge level of the energy storage device when the vehicle is not in operation; and controls switching of the at least one switching element based on the charge level to either i) connect the converter to the energy storage device to exit a sleep mode and enter a charge mode to charge the energy storage device with the second voltage, or ii) disconnect the converter from the energy storage device to exit the 

With respect to independent claim 20, the closest prior art reference Bergstrom et al. (2016/0207418) discloses “a vehicle is provided including a frame assembly. The frame assembly includes a front frame module, a middle frame module, and a rear frame module. The front frame module is fastened to a front portion of the middle frame module. The rear frame module is fastened to a rear portion of the middle frame module. The middle frame module is interchangeable with at least one other middle frame module to change a length of the vehicle”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for a vehicle, comprising: monitoring a charge level of an energy storage device of the vehicle when the vehicle is not in operation; and controlling, while the vehicle is not in operation, switching of at least one switching element based on the charge level to either i) connect a converter to the energy storage device to exit a sleep mode and enter a charge mode to charge the energy storage device with a converted voltage output .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836